852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shafik RAGHEB, Plaintiff-Appellant,v.BLUE CROSS AND BLUE SHIELD OF MICHIGAN, A MichiganNon-Profit Corporation, Defendant-Appellee.
No. 87-2149.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's order granting summary judgment to defendant in an action for relief from judgment under the savings clause of Fed.R.Civ.P. 60(b).  Alleging fraud, plaintiff sought to overturn a 1982 district court judgment which was affirmed by this court.  Plaintiff had originally sued his former employer under the Age Discrimination in Employment Act and 42 U.S.C. Sec. 1981.  The alleged fraud consisted of tampering with exhibits, witness perjury, and a collusion between plaintiff's attorney and defendant's attorney to withhold evidence.


3
Upon consideration, we agree with the district court that the record when construed in the light most favorable to plaintiff does not support a finding of fraud sufficient to entitle plaintiff to relief from the prior judgment.  Fraud on the court has been held to be corruption or influence of the court rather than fraud between parties.   Bulloch v. United States, 721 F.2d 713, 718 (10th Cir.1983), aff'd on rehearing, 763 F.2d 1115 (1985), cert. denied, 474 U.S. 1086 (1986).  An attempt to relitigate issues of credibility under the guise of a Fed.R.Civ.P. 60(b) action is improper.   Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1552 (11th Cir.1985).  The Supreme Court has held that Fed.R.Civ.P. 60(b) relief should be confined to issues of great moment to the public rather than matters concerning only private parties.   Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944).


4
For these reasons and those stated by the district court, the order of summary judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.